Title: Thomas Jefferson’s Statement of Albemarle County Property Subject to State Tax, March 1815
From: Jefferson, Thomas
To: 


          
            
              A list of the taxable property of the subscriber in Albemarle Mar. 1815.
            
            
              5640. acres of land (including 400. as on Hardware held jointly with Hudson & others) @ .85
            
            
              
              
              rate
              amount
            
            
              90.
              slaves of or above the age of 12. years
              @.
              80
              72:
              
            
            
              12.
              do of 9. and under 12. years of age
              .
              50
              6.
              
            
            
              73.
              head of cattle
              .
              03
              2.
              19
            
            
              27.
              horses, mares, mules & colts
              .
              21
              5.
              67
            
            
              1.
              Ice house
              5.
              
              5.
              
            
            
              1.
              gigg & harness
              
              
              
              
            
            
            
              1.
              4-wheeled carriage (Landau)
              
              
              
              
            
            
              
              House
              
              
              
              
            
            
              4
              clocks
              
              
              
              
            
            
              1.
              Bureau or Secretary. mahogany
              .
              50
              .
              50
            
            
              2.
              book casesdo
              .
              50
              1.
              
            
            
              4.
              chests of drawersdo
              .
              25
              1.
              
            
            
              1.
              Side board with doors & drawers. 
mahogany
              
              
              
              
            
            
              8.
              separate parts of Dining tables.do
              .
              25
              2.
              
            
            
              13.
              tea and card tablesdo
              .
              25
              3.
              25
            
            
              6.
              Sophas with gold leaf
              .
              22¼
              1.
              33½
            
            
              36.
              Chairs. mahogany
              .
              06¼
              2.
              25
            
            
              44.
              dogold leaf
              .
              03
              1.
              32
            
            
              11.
              pr window curtains. foreign
              .
              10
              1.
              10
            
            
              16.
              portraits in oil
              .
              25
              4.
              
            
            
              1.
              do Crayon
              .
              12½
              .
              12½
            
            
              64.
              picture, prints & engravings with frames more than 12.I.
              .
              15
              9.
              60
            
            
              39.
              do under 12.I. with gilt frames
              .
              10
              3.
              90
            
            
              3.
              looking glasses 5.f. long
              5.
              
              15.
              
            
            
              3.
               do 4.f. and not 5.f.
              3.
              
              9.
              
            
            
              1.
              do 3.f. and not 4 f.
              2.
              
              2.
              
            
            
              2.
              do 2 f. and not 3.f.
              1.
              
              2.
              
            
            
              1.
              harpsichord
              
              
              1.
              
            
            
              2.
              silver watches
              .
              50
              1.
              
            
            
              2.
              silver coffee pots
              .
              50
              1.
              
            
            
              3.
              plated urns & coffee pots
              .
              10
              .
              30
            
            
              13.
              plated candlesticks
              .
              05
              .
              65
            
            
              4.
              cut glass decanters
              .
              05
              .
              20
            
            
              10.
              silver cups
              .
              10
              1.
              
            
            
              1.
              manufacturing mill renting at 1280.D. @ 2¾ p.c.
              
              
              
              
            
            
              1.
              toll grist mill
              
              
              
              
            
            
              1.
              saw-mill
              
              
              
              
            
          
          Th: Jefferson
        